       Case: 3:19-cv-01007-wmc Document #: 217-1 Filed: 01/28/21 Page 1 of 2
      Case: 20-3365    Document: 00713756070     Filed: 01/28/2021  Pages: 2



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                  Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                        Phone: (312) 435-5850
             Chicago, Illinois 60604                                              www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 January 28, 2021


To:            Peter Oppeneer
               UNITED STATES DISTRICT COURT
               Western District of Wisconsin
               Madison , WI 53703-0000


                                         DRIFTLESS AREA LAND CONSERVANCY and WISCONSIN
                                         WILDLIFE FEDERATION,
                                         Plaintiffs - Appellees

 No. 20-3365
                                         v.

                                         AMERICAN TRANSMISSION COMPANY, LLC., et al.,
                                         Defendants - Appellants

  Originating Case Information:

 District Court No: 3:19-cv-01007-wmc
 Western District of Wisconsin
 District Judge William M. Conley
Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  RECORD ON APPEAL STATUS:                                  No record to be returned




NOTE TO COUNSEL:
If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.
    Case: 3:19-cv-01007-wmc Document #: 217-1 Filed: 01/28/21 Page 2 of 2
   Case: 20-3365    Document: 00713756070     Filed: 01/28/2021  Pages: 2




Please acknowledge receipt of these documents on the enclosed copy of this notice.

                           -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                               Received by:


 _________________________                           ____________________________________




 form name: c7_Mandate(form ID: 135)
